Case: 20-1425    Document: 61    Page: 1   Filed: 05/20/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                COREPHOTONICS, LTD.,
                      Appellant

                            v.

                      APPLE INC.,
                        Appellee

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                       2020-1425
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01133.
                  ______________________

                 Decided: May 20, 2021
                 ______________________

     ROBERT J. GAJARSA, Russ August & Kabat, Washing-
 ton, DC, argued for appellant. Also represented by MARC
Case: 20-1425     Document: 61    Page: 2    Filed: 05/20/2021




 2                         COREPHOTONICS, LTD.   v. APPLE INC.



 AARON FENSTER, NEIL RUBIN, Los Angeles, CA.

    ANGELA OLIVER, Haynes & Boone, LLP, Washington,
 DC, argued for appellee. Also represented by ANDREW S.
 EHMKE, DEBRA JANECE MCCOMAS, Dallas, TX; DAVID W.
 O'BRIEN, HONG SHI, Austin, TX.

    MAUREEN DONOVAN QUELER, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA, for intervenor. Also represented by MICHAEL S.
 FORMAN, THOMAS W. KRAUSE, FARHEENA YASMEEN
 RASHEED.
                 ______________________

     Before NEWMAN, REYNA, and TARANTO, Circuit Judges.
 REYNA, Circuit Judge.
     Corephotonics, Ltd. appeals a final written decision of
 the Patent Trial and Appeal Board in an inter partes re-
 view brought by Apple Inc. Corephotonics argues that the
 Board issued its decision in violation of the Appointments
 Clause because the Board’s decision came after this court’s
 decision in Arthrex, Inc. v. Smith & Nephew, Inc., 941 F.3d
 1320, 1335 (Fed. Cir. 2019) but before this court issued its
 mandate. On this basis, Corephotonics argues that the
 Board’s decision should be vacated and remanded. On the
 merits, Corephotonics argues that substantial evidence
 does not support the Board’s findings as to patentability.
 Because we determine that the Board issued its decision
 after this court’s decision in Arthrex we decline to vacate
 and remand the Board’s decision underlying this appeal.
 Moreover, because substantial evidence supports the
 Board’s patentability determination, we affirm.
                         BACKGROUND
     On May 22, 2018, Apple Inc. (“Apple”) filed a petition
 for inter partes review at the Patent Trial and Appeal
 Board (“Board”), asserting that claims 1–4 of U.S. Patent
Case: 20-1425      Document: 61         Page: 3   Filed: 05/20/2021




 COREPHOTONICS, LTD.    v. APPLE INC.                             3



 No. 9,538,152 (the “’152 patent”) would have been obvious
 over U.S. Patent Publication No. 2008/0030592 to Border
 et al. (“Border”) in view of U.S. Patent No. 7,859,588 to Pa-
 rulski et al. (“Parulski”). J.A. 102.
      The ’152 patent is directed to a “multi-aperture imag-
 ing system comprising a first camera with a first sensor
 that captures a first image and a second camera with a sec-
 ond sensor that captures a second image.” ’152 patent, Ab-
 stract. The ’152 patent discloses a dual-aperture camera
 used to capture synchronous images from both a wide-an-
 gle lens and a miniature telephoto lens with higher resolu-
 tion in a narrower field. Id., col. 2, ll. 30–43; see also id. col.
 2 l. 64–col. 3 l. 10. A “different magnification image of the
 same scene is grabbed by each subset, resulting in field of
 view (FOV) overlap between the two subsets.” ’152 patent
 at col. 3 ll. 11–14. The wide-angle and telephoto images
 are then fused to output one combined image. Id. at col. 3
 ll. 11–24.
      The claims of the ’152 patent require a processor con-
 figured to “register the overlap area” of a “second image as
 non-primary image” to a “first image as primary image to
 obtain the output image,” where the output image must be
 from either the “point of view of the first camera” or the
 “point of the view of the second camera.” Id. at col. 13 ll.
 5–17. The image registration enables the “output image
 point of view” to be “determined according to the primary
 image point of view (camera angle).” Id. at col. 9 ll. 26–29.
 As a result of this image registration process, “the point of
 view of the output image is that of the first camera,” if the
 field of view, or FOV, of the second camera (2) is less than
 the FOV of the first camera (1) based on a zoom factor (ZF)
 input, or if FOV2Id. at col. 13 ll. 8–11. 1


     1  The patent further explains how the first or second
 image become the primary image as follows: the “choice of
 the Wide image or the Tele image as the primary and
Case: 20-1425     Document: 61     Page: 4    Filed: 05/20/2021




 4                          COREPHOTONICS, LTD.   v. APPLE INC.



 Specifically, the representative asserted claims of the ’152
 patent recite:
     1. A multi-aperture imaging system comprising:
     a) a first camera that provides a first image, the
     first camera having a first field of view (FOV1) and
     a first sensor with a first plurality of sensor pixels
     covered at least in part with a standard color filter
     array (CFA);
     b) a second camera that provides a second image,
     the second camera having a second field of view
     (FOV2) such that FOV2Case: 20-1425     Document: 61         Page: 5   Filed: 05/20/2021




 COREPHOTONICS, LTD.   v. APPLE INC.                           5



     second image as non-primary image to the first im-
     age as primary image to obtain the output image.
     2. The multi-aperture imaging system of claim 1,
     wherein, if FOV2      FOVZF, then the processor is
     further configured to provide an output image from
     a point of view of the second camera.
 ’152 patent col. 12 l. 59–col. 13 l. 17 (emphasis added). 2
     The Board issued its final written decision on Decem-
 ber 2, 2019, concluding that all challenged claims are un-
 patentable as obvious. J.A. 1–33; see also Apple Inc. v.
 Corephotonics Ltd., IPR2018-01133, 2019 WL6523190
 (P.T.A.B. Dec. 2, 2019). Of particular importance to the
 merits of this appeal, the Board found that the Border ref-
 erence disclosed the limitation “the point of view of the out-
 put image is that of the first camera” appearing in claim 1.
 J.A. 24.
    Corephotonics appeals. This court has jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
     This court reviews the Board’s factual determinations
 for substantial evidence and its legal determinations de
 novo. In re Stepan Co., 868 F.3d 1342, 1345 (Fed. Cir.
 2017). Obviousness is a question of law based on subsidi-
 ary findings of fact. Id.
                               I
     Before reaching the merits, we address Corephotonics,
 Ltd.’s (“Corephotonics”) initial argument. Corephotonics
 argues that the Board’s decision was issued in violation of
 the Appointments Clause because the Board issued its


     2   Claims 3 and 4 parallel the limitations of claims 1
 and 2, but are method claims rather than system claims.
 ’152 patent col. 13 l. 18–col. 14 l. 22.
Case: 20-1425    Document: 61      Page: 6    Filed: 05/20/2021




 6                          COREPHOTONICS, LTD.   v. APPLE INC.



 final written decision on December 2, 2019, which was af-
 ter this court’s decision in Arthrex, but before the associ-
 ated mandate was issued. Specifically, Corephotonics
 contends that only the mandate in Arthrex would have or-
 dered compliance by the agency to this court’s opinion in
 Arthrex.
     In Caterpillar, this court determined that final written
 decisions issued by the Board after the Arthrex decision do
 not require a remand because they do not implicate the Ap-
 pointments Clause issues raised in Arthrex. See Caterpil-
 lar Paving Prods. Inc. v. Wirtgen Am., Inc., 957 F.3d 1342,
 1343 (Fed. Cir. 2020) (denying a motion to vacate and re-
 mand based on Arthrex where the Board’s decision issued
 in November 2019, after the opinion in Arthrex). While the
 appellant in Caterpillar may not have raised the specific
 argument regarding the mandate implication that Core-
 photonics raises here, we see no reason to depart from our
 holding in Caterpillar for purposes of resolving this appeal.
 Accordingly, we decline to vacate the Board’s decision and
 remand to the Board.
                              II
     As to the merits of its appeal, Corephotonics argues
 that substantial evidence does not support the Board’s
 finding because Border does not teach providing “an output
 image from a point of view of the first camera,” as required
 by the claims. ’152 patent col. 13 ll. 5–6. Instead, Corepho-
 tonics contends that Border teaches stitching two images
 together to provide a composite image with portions from
 the point of view of the first camera and other portions from
 the point of view of the second camera. Appellant’s Br. 1–
 2, 13. In other words, Border’s teaching produces a compo-
 site image with parts having two different points of view,
 not an image with the “point of view of the first camera.”
 Id.
      The Board concluded that Border’s express disclosure
 of transforming coordinates from the telephoto to the wide-
Case: 20-1425    Document: 61          Page: 7   Filed: 05/20/2021




 COREPHOTONICS, LTD.   v. APPLE INC.                           7



 angle image, along with the testimony of Apple’s expert,
 Dr. Oliver Cossairt, is sufficient to meet the limitation.
 J.A. 24. We agree. Specifically, Border states that it
 “transforms the coordinates of the telephoto image 206 to
 the wide image 204.” Border at ¶ 38 (J.A. 694). In addi-
 tion, Dr. Cossairt testified that transforming the coordi-
 nates has the effect of making the telephoto portion of the
 composite image have the same point of view as the wide
 image. J.A. 19; see also J.A. 651–52 (Declaration of Dr. Ol-
 iver Cossairt). Notably, Corephotonics’s expert did not,
 and could not, testify to the contrary as he stated that he
 was not an expert on this particular topic. J.A. 19; see also
 J.A. 1553–54 (Declaration of Dr. James Koshmach). Ac-
 cordingly, because substantial evidence supports the
 Board’s determination, we affirm. The court has consid-
 ered the remainder of Corephotonic’s arguments and finds
 them unpersuasive.
                         CONCLUSION
     The court declines to vacate and remand the Board’s
 decision in view of Arthrex, because the final written deci-
 sion underlying this appeal issued after this court issued
 its decision in Arthrex. In addition, substantial evidence
 supports the Board’s well-reasoned decision, and thus the
 court affirms the Board’s unpatentability findings as to
 claims 1–4 of the ’152 patent.
                         AFFIRMED